DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I (claims 14-24 and 28), and species Abies alba and Picea abies as the branch extract and resveratrol as the additional ingredient for respiratory wellness in the reply filed on 11/02/2020 is acknowledged.
Examiner acknowledges the applicant’s amendment to claim 14 and cancellation of claims 17 and 18 along with the addition of claim 29.
Claims 25-27 are withdrawn as they are directed to a non-elected invention.
Claims 14-16, 19-24, 28-29 are being examined on the merits. 

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-20, 22-24, and 28-29 rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite hydroxymatairesinol, lariciresinol, secoisolariciresinol, resveratrol, ascorbic acid, copper, calcium, magnesium, zinc, vitamin A, vitamin B1, vitamin B2, vitamin B3, vitamin B5, vitamin B6, vitamin B8, vitamin B9, vitamin B12, vitamin C, vitamin D, vitamin E, vitamin K, iron, iodine, manganese, and molybdenum. 

These components are obtained either through the extraction from plants/trees/rock material etc. and are made by partitioning the starting material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of the starting material versus the insoluble material composition that is generally discarded.  Each composition has a different subset of the compounds originally present in the starting nature based material.  The closest naturally occurring counterparts of extracts are the same compounds found within the extract that are found in the plant/animal/rock material in an unseparated form which are chemically identical to the extracted compounds. As for the vitamins, even if synthetic vitamins were used these would still have to be compared to the naturally occurring counterparts which are the identical to the nature-based vitamins themselves. 
This judicial exception is not integrated into a practical application because the additional elements that it is sublingual and certain %’s by weight of the branch extract claims 14-16, 19) or where the composition further comprises thickeners, sweeteners, disintegrating agents, dispersing agents, lubricants, and/or flow agents (claim 20), active ingredients for respiratory wellness and/or at least one dietary supplement (claims 22-24 and 28) and where the composition is claimed within a kit with a package leaflet or user instructions including the information that said composition is to be used for the respiratory wellness, and/or for joint pain and/or muscular pain and cramps and/or endurance, and/or libido and/or fertility, or where the composition is in the form of paste, powders, spay, or liposomal forms (claim 29) make no structural or functional changes to the exceptions and therefore add nothing markedly different to the exceptions. These specific forms just mentioned can all be natural forms or formulations that are found in nature without having any structural or functional change that would allow the judicial exceptions to be changed in any way. These forms are just either broken down or concentrated forms of the natural exceptions which can include different concentrations of water or no water at all. 
The limitations only further limit the amount of the exceptions being used in the composition, or further limit which species of tree/plant that the extract can be obtained from, or broadly limit the additional components that the composition comprises which in the broadest reasonable interpretation can be more nature-based products (i.e. sweeteners can be sugar, active ingredients for respiratory wellness can be Marrubium vulgare, and a dietary supplement being the vitamins already claimed) and only further limit a kit which still only contains the nature-based products and a leaflet of instructions which give intended uses for the nature-based product.

Since the naturally-occurring components are not found together in nature, admixing the ingredients into a single formulation is considered an ‘additional element’ which must be analyzed for eligibility. Admixing naturally-occurring plant extracts for the purpose of making compositions for improving health and wellness is well understood, routine, and conventional in the art as evidence by: Hsia (US20140294795A1), Bezzek (US8846061B1), Popp (US20140271941A1), Cain (US20140234515A1), Rajendran (US20140147514A1), Fast (US20140147526A1).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and appears to be no more than a drafting effort to claim the judicial exception itself; a mixture of naturally-occurring components that is not markedly different from its’ closest-occurring natural counterpart and which does not offer significantly more than the judicial exception.

Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive. The applicant argues that the claimed invention is patent eligible because the claimed combination of products exhibits markedly different characteristics from the individual components in their natural state, however the applicant does not disclose any evidence showing that this is the case. The applicant makes note that the claimed compositions can be . 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 14-21 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Souchet (WO2014/083171A1) and maintaining the rejection with slight changes to take into account amendments to the claims filed 05/10/2021.
Souchet’s general disclosure is to a natural composition of knot-wood extract comprising at least one lignan selected from (-)-hydroxymatairesinol (two epimers; 7S,8R,8'R and 7R,8R,8'R), (-)(7S, 8R, 8'R)-hydroxymatairesinol, (+)-lariciresinol, (-)-secoisolariciresinol, liovil and any epimers thereof (see claim 1 and abstract).
Regarding claim 14-16 and 19, Souchet teaches a natural composition of knot-wood extract (knot wood can also be from a branch) composition comprising (-)-hydroxymatairesinol (two epimers; 7S,8R,8'R and 7R,8R,8'R), (-)(7S, 8R, 8'R)-hydroxymatairesinol, (+)-lariciresinol, (-)-secoisolariciresinol (see claim 1) and where the composition is used for treating β2 adrenergic receptor related diseases selected from the list comprising pulmonary diseases; pre-term labor; neurological disorders; cardiac disorders; fibrosis; inflammation; atopic dermatitis; rheumatoid arthritis; thrombosis; allergies; ophthalmic diseases; urological disorders; gastrointestinal disorders; metabolic disorders and cancers. Preferably, the β2 adrenergic receptor related disease is asthma or chronic obstructive pulmonary disease (COPD) (see page 3 lines 7-12) and where the composition can be sublingual (see page 17, line 10) and Souchet’s composition does not require the inclusion of terpenes in the composition which is less than 10% relative to the total weight of the extract. Souchet also teaches at least 10% lignans and (-)-

Regarding claims 17-18, pertaining to the branch extract being selected from Abies alba and Picea abies, Souchet teaches that the knot-wood extract or fraction is an extract or a fraction from at least one resinous tree, preferably from Abies alba and Picea abies (see page 9, lines 3-5).
Regarding claim 20, pertaining to the composition furthers comprising thickeners, sweeteners, disintegrating agents, dispersing agents, lubricants, and/or flow agents, Souchet teaches thickeners, sweeteners, disintegrating agents, lubricants  (see page 11, lines 1-9).
Regarding claim 21, pertaining to the composition comprising microcrystalline cellulose and sodium carboxymethyl-cellulose and magnesium sterate, Souchet teaches microcrystalline cellulose, sodium carboxymethyl starch (also known as sodium carboxymethyl cellulose) and magnesium stearate being used as disintegrating agents and lubricants (see page 11, lines 6-9).
Souchet does not specifically teach adding the ingredients together in the amounts claimed by applicant (claims 16, 19, 21).  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The reference teaches the use of each of the ingredients in a pharmaceutical product.  Varying the 
Regarding claim 28, pertaining to a kit comprising a sublingual composition as defined in claim 14 and a package leaflet or user instructions including the information that said composition is to be used for the respiratory wellness, and/or for joint pain and/or muscular pain and cramps and/or endurance, and/or libido and/or fertility, the reference does not state that the composition has written instructions as claimed by applicant.  However, written instructions reciting an alleged novel use of a composition do not change the composition itself.  See, e.g., In re Haller 73 USPQ 403, at 404 (CCPA 1947) (“Accordingly, the mere labeling of an old composition as an insecticide does not make it a new or different composition within the meaning of the patent statutes.”), In re Ngai 70 US PQ2d 1862 (CAFC 2004) (in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals), and MPEP section 2111.05.  
Regarding claim 29, pertaining to the sublingual composition being in the form of tablets, capsules, pills, powders, granules, ointments, pastes, creams, spray, gels, liposomal forms, patches such as transdermal patches or mucoadhesive patches, Souchet teaches examples of forms adapted to topical administration including but not limited to ointment, paste, cream, gel, liposomal forms, patches, such as, for example, transdermal patches, or 
Therefore it would have been obvious at the effective filing date to a person having ordinary skill in the art to experiment with the composition taught by Souchet to arrive at the instant invention because they comprise the same components and are both used for treating inflammation and respiratory illnesses. It would further be obvious to optimize the specific components of the plant extracts within the composition because each of the components are taught to be in the same composition just in a wider range than the instant invention. Thus the ranges are taught in the referenced invention and narrowing ranges within a taught wider range or broadening ranges to a wider range would be prima fascia obvious. All of the components, including plant terpenes, are within the plant extracts that are already found in the referenced composition and the inventor makes note of specific ranges that these components can be utilized. Optimizing ranges of the same components in an invention is not inventive of itself and does not warrant patentability. It is routine and conventional to optimize known components within a composition.
There would have been a reasonable expectation of success in doing so because these extracts are used for in a wide variety of treatments as shown in the previous art and both compositions comprise the same components. There would have been minimal experimentation needed in order to find the antioxidant properties of the referenced composition or adjusting the ranges to arrive at the instant invention.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Souchet (WO2014/083171A1) as applied to claims 14-21 and 28 above, and further in view of Ahlnas (US20100129304A1).
Souchet teaches all the previous components of the invention (claims 14-21) however Souchet does not specifically teach the additional component of a respiratory wellness agent or the agent being resveratrol. 
Ahlna’s general disclosure is to use of knotwood extracts as antioxidant agents (see abstract). 
Regarding claim 22-23, pertaining to the composition further comprising at least one active ingredient for respiratory wellness and the active ingredient being resveratrol, Ahlnas teaches the compounds mixture to be included in the composition having free radical capturing properties being preferably at least two different phenolic compounds  such as resveratrol (see ¶ 0039 and 0048). Ahlnas does not make specific mention of resveratrol being a respiratory wellness agent but since the applicant claims that resveratrol as being such then the use of resveratrol in the referenced art would thus have the same effects as claimed in the instant invention.
Regarding claim 24, pertaining to the further comprising ascorbic acid, copper, calcium, magnesium, zinc, vitamin A, vitamin B1, vitamin B2, vitamin B3, vitamin B5, vitamin B6, vitamin B8, vitamin B9, vitamin B12, vitamin C, vitamin D, vitamin E, vitamin K, iron, iodine, manganese, and molybdenum, Ahlnas teaches where it is also possible to add other effective agents as additives such as antioxidants natural and synthetic vitamins such: as vitamin A, B, C, D, E, provitamin B5, vitamin B3, L-ascorbic acid and vitamin E (see ¶ 0161).
.

Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive. The applicant argues that every component must be taught in order to establish the prima fascia obviousness of the instant invention. The applicant further argues wherein the specific ranges are not taught and reasons for optimization are not made obvious however as discussed in the rejection above the referenced prior art teaches ranges of the same components within the composition and optimization of the exact same components would be routine and conventional unless shown some unexpected results. A person of ordinary skill in the art would arrive at the instant invention with the specific taught ranges because the previous art already includes some of those ranges. Widening or narrowing ranges of active .
The applicant also argues that the instant invention exhibits one or more superior properties or advantages that is also unexpected, specifically the anti-oxidative effect of the claimed composition. However the referenced prior art contains the exact same polyphenols hydroxymatairesinol, lariciresinol, and secoisolariciresinol from a branch extract of Abies alba and Picea abies, and would thus have the exact same properties demonstrated in the instant invention. Therefore the instant invention would not have a superior property or advantage over the referenced prior art because they are identical in nature. 
The applicant also argues that the sublingual route creates the advantage of having enhanced antioxidative properties however the referenced prior art teaches the same sublingual route and so they would both have the same enhanced property.
The applicant argues where Souchet does not teach a sublingual composition, however as shown in the above rejections Souchet discloses wherein the composition can be sublingual (see line 10, page 17).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






JACOB A BOECKELMANExaminer, Art Unit 1655        

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655